Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 1/4/22 has been entered. Claims 1-19 have been canceled.  Claims 26, 28-30, and 39 have been amended.  Claims 20-25, and 32-36 have been withdrawn.  Claims 20-39 remain pending in the application.
Response to Arguments
Applicant’s arguments with respect to claims 26 and 39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 38 is objected to because “claim 35” in line 1 should be --claim 37--.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-27, 30-31, 37, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haasz et al. (U.S. 2010/0288376).

    PNG
    media_image1.png
    502
    860
    media_image1.png
    Greyscale

Re claim 26:
Haasz discloses a cooling circuit (Fig. 5 (person having ordinary skill would recognize a type of cooling circuit is shown in Fig. 5)) for a gas turbine engine (Para 19 - “…a second portion of a gas turbine engine…”), comprising: 3Serial No.: 17/060,162 Attorney Docket No.: 311170-US-3/GECV-312-CON Response to Office Action of October 4, 2021 
a cooling channel (Modified Fig. 5 above - D (person having ordinary skill in the art would recognize element D as a type of cooling channel)) for a flow of cooling fluid (Para 30 - “…cooling airflow is depicted by arrows A…”)(see Modified Fig. 5 above - element D is shown for cooling airflow referenced in Para 30), the cooling channel (Modified Fig. 5 above - D) defined between a radially outer surface (Modified Fig. 5 above - A (person having ordinary skill in the art would recognize element A as a type of radially outer surface)) and a radially inner surface (Modified Fig. 5 above - B (person having ordinary skill in the art would recognize element B as a type of radially inner surface))(see Modified Fig. 5 above - element D is shown defined between elements A and B), the radially outer surface (Modified Fig. 5 above - A) opposite the radially inner surface (Modified Fig. 5 above - B)(see Modified Fig. 5 above - element A is shown opposite element B), the radially inner surface (Modified Fig. 5 above -B) exposed to a hot gas path (Modified Fig. 5 above - C (person having ordinary skill in the art would recognize element C as a type of hot gas path (as element 26 is a turbine blade per Para 30))(see Modified Fig. 5 above - element B is shown exposed to element C) of the gas turbine engine, the cooling channel (Modified Fig. 5 above - D) having an inlet (Modified Fig. 5 above - E (person having ordinary skill in the art would recognize element E as a type of inlet)) and an outlet (Modified Fig. 5 above - F (person having ordinary skill in the art would recognize element F as a type of outlet)) defined adjacent 
a cooling channel for a flow of cooling fluid, the cooling channel defined between a radially outer surface and a radially inner surface, the radially outer surface opposite the radially inner surface, the radially inner surface exposed to a hot gas path of the gas turbine engine, the cooling channel having an inlet and an outlet defined adjacent a cooling passage; and 
an insert (14, annular valve element - Para 21; 16, spring - Para 21 (person having ordinary skill in the art would recognize elements 14 and 16 are collectively a type of insert as shown in Figs. 2a, 2b, 3a, and 3b and as described in Para 21)) that varies in position between a first position (Para 16 - “…first configuration…” (a type of first position of element 14/16 as shown in Figs. 2a-2b and as described in Paras 21-22)) and a second position (Para 17 - “…second configuration…” (a type of second position of element 14/16 as shown in Figs. 3a-3b and as described in Paras 25-26)) based on changes in an environmental temperature of the insert (14/16)(Para 23), 
wherein the first position blocks the cooling channel to reduce the flow of cooling fluid therethrough (see Figs. 2a-2b and Para 22), and 
wherein the second position unblocks the cooling channel to increase the flow of cooling fluid therethrough (see Figs. 3a-3b and Para 26).  
Re claim 27:
Haasz discloses the cooling circuit of claim 26 (as described above), wherein the insert (14/16) is positioned at the inlet (Modified Fig. 5 above - E) of the cooling channel (Modified Fig. 5 above - D)(see Modified Fig. 5 above - element 14 is shown positioned at element E).
Re claim 30:
Haasz discloses the cooling circuit of claim 27 (as described above), wherein the cooling channel (Modified Fig. 5 above - D) is defined in a shroud (24, engine case -  of turbine blades))(see Modified Fig. 5 above - element B is shown positioned radially adjacent element 26), and wherein the inlet (Modified Fig. 5 above - E) of the cooling channel is defined in a forward end (see Modified Fig. 5 above - at element E (element E is shown defined in a type of forward end of element 24)) of the shroud (24).
Re claim 31:
Haasz discloses the cooling circuit of claim 30 (as described above), wherein the insert (14/16) is made from a material that has a larger coefficient of thermal expansion than a material from which the shroud (24) is made such that the insert expands to a greater extent than the shroud at a given temperature (see Figs. 2a-3b, 5, and Paras 22-26 (specifically Paras 22 and 26 describe the obstructed (of Figs. 2a-2b and 5) and unobstructed positions (of Figs. 3a-3b) of element 14 which is described in Paras 23-24 as being achieved in response to temperature changes, and in order for this change between obstructed/unobstructed to take place in response to temperature, the material of element 14/16 must be made of a material with a larger coefficient of thermal expansion than the material of element 24)).
Re claim 37:

Re claim 39:
Haasz discloses a shroud assembly (24, engine case - Para 30; 10, annular restrictor - Para 21; 14, annular valve element - Para 21 (see Fig. 5 - person having ordinary skill in the art would recognize elements 24, 10, and 14 collectively as a type of shroud assembly)) for a gas turbine engine (Para 19 - “…a second portion of a gas turbine engine…”), comprising: 5Serial No.: 17/060,162 Attorney Docket No.: 311170-US-3/GECV-312-CON Response to Office Action of October 4, 2021 a shroud (24, engine case - Para 30 (a type of shroud as it is shown in Fig. 5 with a uniform material cross section, and thereby including, the element immediately adjacent element 26 (a turbine blade per Para 30))) having a radially outer surface opposite (Modified Fig. 5 above - A (person having ordinary skill in the art would recognize element A as a type of radially outer surface)) a radially inner surface (Modified Fig. 5 above - B (person having ordinary skill in the art would recognize element B as a type of radially inner surface)), the radially inner surface (Modified Fig. 5 above - B) exposed to a hot gas path (Modified Fig. 5 above - C (person having ordinary skill in the art would recognize element C as a type of hot gas path (as element 26 is a turbine blade per Para 30))(see Modified Fig. 5 above - element B is shown exposed to element C) of the gas turbine engine and positioned radially adjacent a plurality of turbine rotor blades (26, turbine blade - Para 30 (person having ordinary skill in the art would recognize element 26 is a plurality of turbine blades))(see Modified Fig. 5 above - element B is shown positioned radially adjacent element 26); 
a shroud (24, engine case - Para 30 (a type of shroud as it is shown in Fig. 5 with a uniform material cross section, and thereby including, the element immediately adjacent element 26 (a turbine blade per Para 30))) having a radially outer surface opposite (Modified Fig. 5 above - A (person having ordinary skill in the art would recognize element A as a type of radially outer surface)) a radially inner surface (Modified Fig. 5 above - B (person having ordinary skill in the art would recognize element B as a type of radially inner surface)), the radially inner surface (Modified Fig. 5 above - B) exposed to a hot gas path (Modified Fig. 5 above - C (person having ordinary skill in the art would recognize element C as a type of hot gas path (as element 26 is a turbine blade per Para 30))(see Modified Fig. 5 above - element B is shown exposed to element C) of the gas turbine engine and positioned radially adjacent a plurality of turbine rotor blades (26, turbine blade - Para 30 (person having ordinary skill in the art would recognize element 26 is a plurality of turbine blades))(see Modified Fig. 5 above - element B is shown positioned radially adjacent element 26); 

an insert (14, annular valve element - Para 21; 16, spring - Para 21 (person having ordinary skill in the art would recognize elements 14 and 16 are collectively a type of insert as shown in Figs. 2a, 2b, 3a, and 3b and as described in Para 21)) that varies in position between a first position (Para 16 - “…first configuration…” (a type of first position of element 14/16 as shown in Figs. 2a-2b and as described in Paras 21-22)) and a second position (Para 17 - “…second configuration…” (a type of second position of element 14/16 as shown in Figs. 3a-3b and as described in Paras 25-26)) or pressure of the shroud assembly (Para 23), 
wherein the first position blocks the cooling channel to reduce the flow of cooling fluid therethrough (see Figs. 2a-2b and Para 22), and 
wherein the second position unblocks the cooling channel to increase the flow of cooling fluid therethrough (see Figs. 3a-3b and Para 26).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Haasz (U.S. 2010/0288376), as applied to claim 27 above, in view of Patterson (U.S. 3,966,354).
Re claims 28-29:
Haasz discloses the cooling circuit of claim 27 (as described above).
Haasz discloses wherein the inlet (Modified Fig. 5 above - E) has an inlet flow area (see Modified Fig. 5 above and Figs. 2a and 3a (element E identified in Modified Fig. 5 above is shown with a type of area in)).
Haasz fails to disclose wherein the first position of the insert reduces the inlet flow area by at least 50% (claim 28); nor wherein the first position of the insert reduces the inlet flow area by at least 80% (claim 29).
Patterson teaches a cooling circuit (Fig. 2 (person having ordinary skill in the art would recognize a type of cooling circuit is shown in Fig. 2)) wherein a first position (Col. 5, Lines - 65-67 - “… the cylinder unrestricted end expands to the position shown by the solid lines in FIG. 2…” (see Fig. 2 where solid line version of element 61 is shown as a type of first position)) of an insert (61, cylinder - Col. 5, Line 10 (a type of insert as shown in Fig. 2)) reduces an inlet flow area (see Fig. 2 at element 58 (space between element 61 and 70 when element 61 is in the position of the dotted line position is shown as a type of inlet flow area)) by at least 50% (see Fig. 2 - space between at least 50%); and wherein the first position of the insert reduces the inlet flow area by at least 80% (see Fig. 2 - space between element 61 and 70 which is shown while element 61 is in the dotted line position is shown completely closed while element 61 is in the sold line position as element 61 is shown pressed against element 70, and this is a reduction of flow area between element 58 and 70 of 100% which is at least 80%).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the cooling circuit of Haasz after the cooling circuit of Patterson (thereby making the first position of Haasz’s insert reduce Haasz’s inlet flow area by at least 80% as taught by Patterson) for the advantage of completely stopping flow which would give the ability to control flow to a maximum extent and thereby control temperature to cooled elements to a maximum extent (Patterson; see Fig. 2 - element 61 is shown completely stopping flow and thereby controlling flow to a maximum possible extent and also controlling the heat exchange brought about by that flow by a maximum possible extent).
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Haasz (U.S. 2010/0288376), as applied to claim 37 above, in view of Tesh et al. (U.S. 2010/0239414).
Re claim 38:
Haasz discloses the cooling circuit of claim 37 (as described above).

Tesh teaches wherein an insert (124, spring - Para 26 (shown as a type of insert in Figs. 4-6)) is made from a shape memory alloy (Para 27); and wherein the shape memory alloy is a two-way shape memory alloy (Para 27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the insert of Haasz after the insert of Tesh (thereby using the material of Tesh’s insert for the insert of Haasz) for the advantage of the ability to recover a preset shape upon heating above a transformation temperature and to return to a certain, alternate shape upon cooling below the transformation temperature (Tesh; Para 27). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        2/16/22